UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5122


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JONATHAN FULLER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00157-HEH-1)


Submitted:    July 8, 2009                 Decided:   September 18, 2009


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John A. Rockecharlie, Brian S. Foreman, BOWEN, CHAMPLIN, CARR,
FOREMAN AND ROCKECHARLIE, Richmond, Virginia, for Appellant.
Dana   J.  Boente,   Acting  United  States  Attorney,  Angela
Mastandrea-Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan Fuller pled guilty to possession with intent

to    distribute      crack     cocaine,        in    violation        of     21   U.S.C.

§ 841(a)(1) (2006).           He received a 160-month prison sentence.

On appeal, Fuller raises one issue, claiming the district court

committed “significant procedural error” by miscalculating his

criminal    history,       resulting   in       an   incorrect        Criminal     History

Category    and      the   wrong    range       under     the    federal      Sentencing

Guidelines.       We disagree with Fuller’s claim, and we affirm his

conviction and sentence.

            This court reviews a sentence for reasonableness under

an abuse of discretion standard.                     Gall v. United States, 552

U.S. 38, __, 128 S. Ct. 586, 597 (2007).                    In determining whether

a    sentence   is    procedurally     reasonable,          we    must   first     assess

whether the district court properly calculated the defendant’s

advisory    Guidelines        range.     128         S.   Ct.    at    596-97.        When

reviewing    the     district      court’s      application       of   the    Sentencing

Guidelines,     we    review    findings        of   fact   for       clear   error   and

questions of law de novo.              United States v. Osborne, 514 F.3d

377, 387 (4th Cir.), cert. denied, 128 S. Ct. 2525 (2008).

            In his appeal, Fuller claims the district court erred

by using a June 25, 2003 misdemeanor marijuana conviction in

calculating the criminal history points.                         After reviewing the

record, we find there is no merit to Fuller’s claim.                               Fuller

                                            2
admitted that he pled guilty to the marijuana offense, and we do

not find it relevant whether he served time in jail.              Therefore,

we affirm.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3